DETAILED ACTION
This action is in response to applicant’s amendment filed on 30 November 2020.  Claims 1, 5-9, and 13-16 are now pending in the present application and claims 2-4, 10-12, and 17-18 are canceled.  This office action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar (US 2009/0093222 A1) in view of further support by Lu et al. (hereinafter Lu) (US 2018/0219604 A1) and Lee et al. (hereinafter Lee) (US 2018/0309496 A1).
Regarding claims 1 and 9, Sarkar discloses a method of transmitting beam-related uplink control information by a user equipment (UE) in a wireless communication system, the method comprising:
based on the UE being in radio resource control (RRC) connected state, receiving configuration information for a plurality of scheduling request (SR) resources through a UE-specific RRC message, wherein the plurality of SR resources includes a first SR resource 
based on occurrence of a beam failure, transmitting, to a base station, an SR on the first SR resource { (see pg. 3, [0049-0052]; Figs. 1-13) };
receiving, from the base station, downlink control information { (see pg. 3, [0049-0052]; Figs. 1-13) }; and
transmitting, to the base station, the beam-related control information, based on the downlink control information { (see pg. 3, [0049-0052]; Figs. 1-13) },
wherein the first SR resource is distinguished from a second SR resource { (see pg. 3, [0049-0052]; Figs. 1-13) },
wherein the beam-related uplink control information includes an index of a downlink beam { (see pg. 3, [0049-0052]; Figs. 1-13) }.  Sarkar clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) receiving configuration information for a plurality of scheduling request (SR) resources through a UE-specific RRC message was well known in the art, as taught by Lu.
As further alternative support in the same field of endeavor, Lu discloses the feature(s) receiving configuration information for a plurality of scheduling request (SR) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sarkar as further alternatively supported by Lu to have the feature(s) receiving configuration information for a plurality of scheduling request (SR) resources through a UE-specific RRC message, in order to provide a method for recovery from beam failure, as taught by Lu (see pg. 1, [0006]).  Sarkar clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein the beam-related uplink control information includes an index of a downlink beam was well known in the art, as taught by Lee.
As further alternative support in the same field of endeavor, Lee discloses the feature(s) wherein the beam-related uplink control information includes an index of a downlink beam { (see pg. 10, [0147]; pg. 11, [0152]; pg. 17, [0235]; Figs. 9-10) }.  As a note, the Lee at the least further discloses the feature(s) based on the UE being in radio resource control (RRC) connected state, receiving configuration information for a plurality of scheduling request (SR) resources through a UE-specific RRC message { (see pg. 10, [0143]; pg. 17, [0235]), where the system has RRC signaling and WTRU specific communication }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Sarkar as further alternatively supported by Lee to have the feature(s) wherein the beam-related uplink control information includes an index of a downlink beam, in order to provide a system, method, and apparatus for 
Regarding claims 5 and 13, the combination of Sarkar, Lu, and Lee discloses every limitation claimed, as applied above (see claim 1), in addition Sarkar further discloses the method of claim 1, wherein based on the SR being a first SR transmitted to the base station, the UE transmits the beam-related uplink control information to the base station irrespective of a value of a beam-related uplink control information feedback request field in the downlink control information { (see pg. 3, [0049-0052]; Figs. 1-13) }.
Regarding claims 6 and 14, the combination of Sarkar, Lu, and Lee discloses every limitation claimed, as applied above (see claim 1), in addition Sarkar further discloses the method of claim 1, wherein based on the SR being transmitted after a predetermined number of subframes appearing after an SR recently transmitted to the base station, the UE transmits on the beam-related uplink control information to the base station irrespective of a value of a beam-related uplink control information feedback request field in the downlink control information { (see pg. 3, [0049-0052]; Figs. 1-13) }.
Regarding claims 7 and 15, the combination of Sarkar, Lu, and Lee discloses every limitation claimed, as applied above (see claim 1), in addition Sarkar further discloses the method of claim 1, wherein a third SR resource is configured for transmitting an SR for requesting transmission of a beam refinement reference signal (BRRS) to the base station, and wherein the third SR resource is distinguished from the first SR resource and the second resource { (see pg. 3, [0049-0052]; Figs. 1-13) }.
Regarding claims 8 and 16, the combination of Sarkar, Lu, and Lee discloses every limitation claimed, as applied above (see claim 7), in addition Sarkar further discloses the .




















Response to Arguments
 	Applicant's arguments with respect to claims 1, 5-9, and 13-16 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agiwal et al. (US 10,224,994 B2) discloses system and method of connected mode discontinuous operation in beamformed system.
Chang et al. (US 10,554,279 B2) discloses device and method for synchronous beam switching.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
26 March 2021